Citation Nr: 1313655	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a hypotonic bladder with hydronephrosis (claimed as a kidney disorder).


(The claim of entitlement to service connection for a psychiatric disorder is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to October 1975.

This appeal arises from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO denied service connection for a hypotonic bladder with hydronephrosis (claimed as a kidney disorder).

In July 2012, the Veteran received a hearing before Veterans Law Judge Cheryl L. Mason, for the issues of service connection for an acquired psychiatric disorder and service connection for a hypotonic bladder with hydronephrosis (claimed as a kidney disorder).  The Veteran also provided testimony for his claimed psychiatric disorder in an August 2010 hearing, before Veterans Law Judge Michelle Kane.  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The psychiatric disorder issue is thus addressed in a separate decision, as it is subject to a panel review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has a kidney disorder due to service.  During his July 2012 hearing testimony, the Veteran reported that he had a double hernia operation when he was a child, which involved the cutting of nerves, which resulted in his difficulty with controlling his bladder.  He further reported that his condition worsened while in service and has progressed to requiring catheterization at night presently.

The Veteran received a VA examination in July 2010.  At that time, the examiner noted that he had reviewed the Veteran's claims file and medical records.  The examiner further indicated that the Veteran was followed by the Huntington VA medical center urology department and discussed various VA urology records that are not otherwise associated with the claims file  Unfortunately, only the Veteran's VA mental health records appear to be associated with the claims file.

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file, specifically including the urology records, should be obtained for review.

Following the association of the VA medical records, the RO should obtain a new VA examination to determine whether the Veteran has a bladder or kidney disorder that pre-existed service and if so was aggravated by service or otherwise has a bladder or kidney disorder that developed due to service.

Accordingly, the case is REMANDED for the following actions:

1. The RO shall request and obtain any VA medical records not already associated with the claims file, specifically including records regarding the Veteran's urology treatment with the Huntington VA medical center.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been 
associated with the claims file, the RO shall request a new VA examination to determine whether the Veteran has a bladder or kidney disorder that was caused or aggravated by service.  

The examiner should include a complete discussion of the medical principals used in forming his/her opinion.  
If the examiner finds that a bladder or kidney disorder clearly and unmistakably pre-existed his service, the examiner should also opine as to whether and/or the extent it was aggravated beyond the natural progression of the disorder, if possible.

The examiner is requested to render opinions addressing each of the following questions: 

a) Does the Veteran currently have a bladder or kidney disorder?  If so, please identify the specific disorder(s).  

b)  Did the Veteran clearly and unmistakably enter active military service with a bladder or kidney disorder?  If yes, the examiner should identify the evidence leading to this conclusion. 

If the Veteran has a current bladder or kidney disorder that pre-existed military service:

1) Did the Veteran have temporary or intermittent flare-ups in service; or was there a permanent worsening of the underlying pathology of any such condition due to or during service, resulting in the current disability?  

2)  Was there any increase in severity during service that was due to the natural progression of the disability?

c)  If the Veteran currently has a bladder or kidney disorder that did NOT pre-exist military service, is it at least as likely as not (50% probability or greater) that any currently diagnosed disorder began in or was caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any service treatment records, VA medical records, the July 2010 VA examination report, the Veteran's statements and any other records of evidence; and 

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


